     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

 JENNILYN SALINAS, et al.,      §
                                §
       Plaintiffs,              §
                                §
 v.                             §
                                §
 NANCY PELOSI, et al.,          §
                                §
                                  No. 6:21-cv-00162-ADA-JCM
       Defendants.              §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
    REPUBLICAN NATIONAL COMMITTEE’S UNOPPOSED MOTION TO
        SET ASIDE ENTRY OF DEFAULT AND BRIEF IN SUPPORT

      The Republican National Committee (“RNC”) moves to set aside the Clerk’s

Entry of Default (Dkt. No. 125) under Federal Rule of Civil Procedure 55(c). Plaintiffs

do not oppose this motion.1

                                 INTRODUCTION

      Although the RNC has not been served in this case, the Clerk of this Court

entered default against RNC. Dkt. No. 125. Because Plaintiffs’ service was

defective—and the typical factors for setting aside defaults further weigh in the

RNC’s favor—this Court should “set aside [the] entry of default for good cause” under

Federal Rule of Civil Procedure 55(c).


      1  Plaintiffs have also agreed that the RNC has no obligation to respond to
Plaintiffs’ First Amended Complaint. Plaintiffs still have not effected proper service
of the First Amended Complaint and summons on the RNC.
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 2 of 9




      As an initial matter, Plaintiffs’ attempt to serve the RNC was deficient for at

least two reasons. First, the Return of Service shows that the summons was mailed

to the wrong address. Second, the Return shows that the summons was received by

someone with no connection to the RNC, and certainly with no authority to accept

service on behalf of the RNC.

      In addition to the clear defects in Plaintiffs’ attempt at service, further “good

cause” exists to set aside the default because (1) the RNC’s failure to respond to

Plaintiffs’ complaint was not “willful”; (2) Plaintiffs will suffer no prejudice, as they

do not oppose this motion; and (3) Plaintiffs’ claims are baseless, as this Court

recognized by dismissing a previous iteration of this lawsuit. Effjohn Int’l Cruise

Holdings, Inc. v. A&L Sales, Inc., 346 F.3d 552, 563 (5th Cir. 2003) (describing factors

for setting aside defaults); Dkt. No. 11 at 2, Latinos for Trump v. Sessions, No. 6:21-

CV-00043-ADA-JCM (W.D. Tex. Feb. 19, 2021) (Order to Show Cause: “Here, the

Court finds that Plaintiff’s claims are without merit[.]”). Moreover, the RNC has

expeditiously conferred with Plaintiffs and moved to set aside the default, and it is in

the “public interest” to allow the RNC to defend itself now that it has been made

aware of the claims against it. Matter of Dierschke, 975 F.2d 181, 184 (5th Cir. 1992).

      Accordingly, the RNC respectfully requests that this Court set aside the

default.

                                   BACKGROUND

      The procedural history in this case thus far is instructive. After Plaintiffs

initially filed this lawsuit on February 22, 2021, they requested a summons for the




                                           2
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 3 of 9




RNC on March 17, 2021. Dkt. Nos. 1, 12, 18. The Court issued its summons the same

day, and included the following address for the RNC:

      Republican National Committee
      310 First St., S.E.
      Washington, D.C. 20003

Dkt. No. 12. There is no indication that Plaintiffs sought to serve the summons or

their original complaint, however, and the next week on March 24, 2021, Plaintiffs

filed an amended complaint. Dkt. No. 24.

      Plaintiffs did not file a Return of Service for the RNC until May 27, 2021,

showing that the summons was allegedly delivered on May 5, 2021. Dkt. No. 115.2

Notably, the USPS proof of delivery attached to the Return reflected that the

summons was picked up by someone at the post office—not at the RNC’s address

listed on the summons, and not even at the address listed on the proof of delivery.

“Bill Medley” signed for the delivery, and he identified his address as what appears

to be “1101 4th St”:




Dkt. No. 120-1 (screenshot from USPS proof of delivery as filed by Plaintiffs).



      2   Plaintiffs’ process server’s affidavit states that: “This summons for
Republican National Comm. was received on April 23, 2021[.]” Dkt. No. 120-1.
       The RNC cannot know whether what Plaintiffs mailed contained the summons
or either complaint because the RNC never received the delivery. For purposes of this
Motion however, the RNC will refer to the sent mail as the “summons.”


                                           3
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 4 of 9




      The same day Plaintiffs filed their Return—May 27, 2021—Plaintiffs moved

for entry of default against the RNC. Dkt. No. 120. The Clerk then entered default.

Dkt. No. 125. The Clerk has also entered default against other putative defendants.

See Dkt. Nos. 121-25. The DSCC and DCCC have since moved to set aside the entries

of default against them, alleging that Plaintiffs failed to properly serve the DSCC and

DCCC by, among other reasons, sending summons to the wrong addresses.

Dkt. No 127. After initially opposing, Plaintiffs no longer oppose the DSCC’s and

DCCC’s motion. Dkt. No. 136. Mark Zuckerberg has likewise moved to set aside the

entry of default against him. Dkt. No. 132.

      In sum, the RNC never received the summons or either complaint filed in this

case so far. Declaration of J. Justin Riemer ¶¶ 4, 6 (“Riemer Decl.”); Declaration of

Dustin Hendrix ¶ 11, 12-13 (“Hendrix Decl.”). The RNC is not located at 1101 4th St.

and could not have received anything mailed to that address. Hendrix Decl. ¶¶ 4-6.

Nor has the RNC authorized anyone named “Bill Medley” to accept service on behalf

of the RNC. Id. ¶¶ 8-10.

                                    ARGUMENT

      This Court should set aside the entry of default against the RNC because

Plaintiffs’ failure to properly serve the RNC constitutes “good cause” under Rule 55(c).

See Fed. R. Civ. P. 55(c) (“The court may set aside an entry of default for good

cause[.]”). The “requirement of ‘good cause’ . . . ha[s] generally been interpreted

liberally”; Effjohn, 346 F.3d at 563 (alterations in original; quoting Amberg v. Federal

Deposit Ins. Corp., 934 F.2d 681, 685 (5th Cir. 1991)); because default is “a drastic

remedy, not favored by the Federal Rules and resorted to by courts only in extreme


                                           4
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 5 of 9




situations,” Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276

(5th Cir. 1989).

      Courts generally consider “(1) whether the failure to act was willful;

(2) whether setting the default aside would prejudice the adversary; and (3) whether

a meritorious claim has been presented.” Effjohn, 346 F.3d at 563 (citing Lacy v. Sitel

Corp., 227 F.3d 290, 292 (5th Cir. 2000)). But these factors are not exhaustive, and

Courts may also consider, as relevant here, whether a default “implicate[s]” “the

public interest” and whether “the defendant acted expeditiously to correct the

default.” Dierschke, 975 F.2d at 184.

      Under any analysis, the RNC can demonstrate good cause.

      I.     Plaintiffs Failed To Serve The RNC At The RNC’s Address Or
             With Someone Authorized By The RNC To Accept Service—
             Which Renders Plaintiffs’ Service Defective.

      Plaintiffs have simply failed to serve the RNC, which requires the entry of

default to be set aside. “Before a court can enter a default judgment against a

defendant, service of process must be effective under the Federal Rules of Civil

Procedure.” Vest v. Taylor, No. W-18-CV-000128-ADA, 2018 WL 7288027, at *1 (W.D.

Tex. Sept. 26, 2018) (citing Rogers v. Hartford Life & Acc. Ins. Co., 167 F.3d 933, 940

(5th Cir. 1999)); accord Chase v. Nix, No. 6:15-CV-00258-WSS-JCM, 2015 WL

13854994, at *2 (W.D. Tex. Dec. 14, 2015), report and recommendation adopted,

No. CV W-15-CA-258, 2016 WL 11668709 (W.D. Tex. May 2, 2016) (“Furthermore, a

defendant does not have a duty to answer the complaint until he has been properly




                                          5
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 6 of 9




served and a plaintiff cannot obtain a default judgment when this occurs.”) (citing

Rogers, 167 F.3d at 936).3

      Plaintiffs’ attempted service was defective in at least two respects.

      First, it appears that Plaintiffs sent the summons to the wrong address. The

Return appears to contain the following “address of recipient”: “1101 4th St” in

Washington, D.C. Dkt. No. 120-1. But the RNC is not located at “1101 4th St,” nor is

there anyone at that address who is authorized to accept service on behalf of the RNC.

Hendrix Decl. ¶¶ 4-7.

      Second, even if the Return reflected a proper address, the person who signed

for the summons is not authorized to accept service on behalf of the RNC. See, e.g.,

United Servs. Auto. Ass’n v. McGuire, No. 09-10-00256-CV, 2011 WL 2420988, at *2

(Tex. App.—Beaumont June 16, 2011, no pet.) (requiring plaintiffs to serve summons

on someone with authority to accept service, even when serving by mail). The return

shows that the summons was received by “Bill Medley.” Not only is there no one

named “Bill Medley” authorized to accept service on behalf of the RNC, there is no

one named “Bill Medley” associated with the RNC. Hendrix Decl. ¶¶ 8-10.




      3  Federal Rule of Civil Procedure 4(e)(1) provides that plaintiffs may rely on
“state law for serving a summons in an action brought in courts of general jurisdiction
in the state where the district court is located or where service is made.” Fed. R. Civ.
P. 4(e)(1).
       Plaintiffs apparently chose to avail themselves of the Texas Rules of Civil
Procedure, permitting service by certified mail. See Dkt. No. 120-1 (Return of Service:
“This summons [for the RNC] . . . was served under Texas Rules of Civil Procedure
(TRCP) 106 (A)(2) by Certified Mail and Return Receipt Requested. Certified Mail
was accepted on May 5th, 2021 and signed for under TRCP 108 Service in Another
State.”).


                                           6
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 7 of 9




      II.      The Traditional Factors For Setting Aside An Entry Of Default
               All Weigh In Favor Of The RNC.

      In addition to Plaintiffs’ failure to serve the RNC—which is dispositive—other

factors further weigh in favor of setting aside the entry of default here. Effjohn, 346

F.3d at 563.

      First, the RNC’s failure to respond to Plaintiffs’ lawsuit was not “willful”

because the RNC could not have responded to a lawsuit for which it has not been

served. Second, Plaintiffs will suffer no prejudice, as evidenced by their non-

opposition to this Motion. Moreover, the RNC “acted expeditiously to correct the

default”—by conferring with Plaintiffs’ counsel and preparing this Motion—after it

learned of the default. Dierschke, 975 F.2d at 184; see Riemer Decl. ¶¶ 5-7. Third, as

the RNC intends to demonstrate in a motion to dismiss, the claims in this case are

not meritorious. Finally, setting aside the default here “implicate[s]” “the public

interest,” as it will permit the RNC to defend itself against Plaintiffs’ far-reaching

allegations. Dierschke, 975 F.2d at 184.

                                   CONCLUSION

      The RNC respectfully requests that the Court set aside the entry of default

against the RNC.




                                           7
    Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 8 of 9




Dated: June 8, 2021
                                    Respectfully submitted,
                                    /s/ Todd Disher
                                    Todd Disher

                                    Scott A. Keller
                                    Texas Bar No. 24062822
                                    scott@lehotskykeller.com

                                    Matthew H. Frederick
                                    Texas Bar No. 24040931
                                    matt@lehotskykeller.com

                                    Todd Disher
                                    Texas Bar No. 24081854
                                    todd@lehotskykeller.com

                                    LEHOTSKY KELLER L.L.P.
                                    919 Congress Ave., Ste. 1100
                                    Austin, TX 78701
                                    T: (512) 693-8350
                                    F: (833) 233-2202




                                    8
     Case 6:21-cv-00162-ADA-JCM Document 137 Filed 06/08/21 Page 9 of 9




                        CERTIFICATE OF CONFERENCE

      Counsel for the RNC conferred with counsel for Plaintiffs on June 4 and June

7, 2021 regarding this Motion. Plaintiffs do not oppose the relief sought in this motion.


                                           /s/ Todd Disher
                                           Todd Disher

                           CERTIFICATE OF SERVICE

      This document was served on all parties that have made an appearance in this

case on June 8, 2021, using the Court’s CM/ECF file and service system.


                                           /s/ Todd Disher
                                           Todd Disher




                                           9
